Citation Nr: 1211524	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include residuals from trauma incurred in a motor vehicle accident and subsequent cataract removal.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran was afforded a Travel Board hearing in August 2011.  A transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right hand disability.  At his hearing he explained that he experiences pain and fatigability of his right hand.  He indicated that during the 1970s he experienced cramping in his right hand, tightening, pain, and locking of his fingers.  He indicated that he treated such symptoms with Tylenol and heat.  

The Veteran's service treatment records show that in April 1969 he reported having tripped on a wooden walkway such that he fell on his right hand.  He indicated that he was experiencing edema and pain of his right hand, and having difficulty raising the back of his hand.  An April 1969 radiology report noted fractures of the base of the fifth carpal of the right hand.  A May 1969 service treatment note indicated that the Veteran had a cast of his hand with good healing, such that his hand was then splinted.  

VA treatment notes indicated that in February 2006 the Veteran underwent open reduction and internal fixation for a right distal radius fracture incurred at work the previous month.  At his hearing, the Veteran explained that his symptoms regarding his right hand existed prior to such fracture in 2006.  

In addition, the Veteran contends that he is entitled to service connection for a right eye disability.  Specifically, he has indicated that he was in a motor vehicle accident in 1970 in which he hit his head, above his right eye, on the dashboard and windshield.  

The Veteran's service treatment records show that in July 1970 the Veteran was treated at the emergency room following a motor vehicle accident.  In his September 1971 report of medical history the Veteran indicated that he had a history of a head injury, which he related to an August 1968 fall on his head and neck.  

The Veteran has since had a right eye cataract removed in March 2007.  According to the Veteran, the doctor who performed such cataract removal indicated that the cataract was due to trauma because only the right eye was affected.  

A VA medical examination for the purposes of determining the nature and etiology of the Veteran's current right hand and right eye disabilities was not afforded the Veteran.  Based upon the above, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his right hand and right eye disabilities.  

In addition, although efforts have been undertaken to obtain the Veteran's service treatment records, they appear to be incomplete.  Specifically, the Veteran has indicated that he was transported by ambulance and treated in the emergency room while in service at Carswell Air Force Base in 1970.  While on remand, additional efforts should be undertaken to attempt to locate the Veteran's service treatment records or any hospitalization records pertaining to his injuries incurred in the motor vehicle accident already established within the record.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records and any pertinent hospital treatment records pertaining to his right eye, including records from Carswell Air Force Base during 1970, and to include accident, ambulance and emergency room reports.  If unavailable, a formal finding to that effect should be associated with the claims folder.

2.  Obtain any recent VA treatment records pertaining to the Veteran's right hand or right eye, especially those since 2010, and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination(s) to determine the nature and etiology of his right hand and right eye disabilities.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is to perform all necessary testing.  The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right hand disability is related to service, and whether it is at least as likely as not that the Veteran's right eye disability is related to service, to include head trauma incurred during a motor vehicle accident.  A complete rationale should be provided along with the requested opinions.  If the examiner is unable to provide the requested opinions without resort to mere speculation, the examiner should state why speculation is required.  

4.  After conducting any additional development deemed necessary, readjudicate the pending claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

